Citation Nr: 1620708	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 7, 2014, and in excess of 50 percent thereafter, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972, from March 1987 to July 1987, and from February 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2010 rating decision denied increased rating claims in excess of 30 percent for posttraumatic stress disorder (PTSD) and in excess of 10 percent for tinnitus, a compensable rating for bilateral hearing loss, and service connection for a back disability.  The February 2014 rating decision granted service connection for a low back disability and assigned a 10 percent rating, and increased the rating for PTSD to 50 percent.  

By way of procedural history, the RO originally denied service connection for a lower back disability in July 2002.  In a June 2007 rating decision, the RO originally granted the claims for service connection for PTSD and assigned a 30 percent rating, hearing loss and assigned a noncompensable rating, tinnitus and assigned 10 percent rating, and denied service connection for a back disability.  The Veteran did not file a timely appeal and the rating decision became final.  He filed a claim to reopen the issue of service connection for a back disability, and to increase the ratings of his service-connected PTSD, hearing loss and tinnitus in May 2009.  In the July 2010 rating decision, the RO denied these claims.  The Veteran filed a timely notice of disagreement (NOD) in December 2010 and perfected the appeal in May 2014.

During the pendency of the appeal, the RO granted service connection for a back disability in the February 2014 rating decision.  Therefore, this issue is no longer before the Board.  In the same decision, the RO also granted an increased rating of 50 percent for PTSD, effective January 7, 2014.  The Veteran continued to appeal for a higher rating for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran filed a timely NOD in October 2014 and perfected an appeal as to the rating of the back disability in February 2016.  This issue, however, has not been certified for current Board review.

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher schedular rating for his PTSD and the reflects that the Veteran has claimed that his disability prevents him from maintaining substantially gainful employment due to his service-connected disabilities, to include PTSD.  Thus, a claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  In this case, the Veteran and the record have raised the question of unemployability.  Therefore, the Board has added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter. 

The Board has considered the evidence of record, to include VA treatment records, not of file at the time of the last adjudication by the RO, but finds these records to be cumulative and redundant of those previously of record.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein in addition to the paper claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that during the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, due to symptoms such as difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260; factors warranting extra-schedular consideration are not shown.

3.  The Veteran's bilateral hearing loss is manifested by Level I hearing acuity at worst in the right ear and Level I hearing acuity at worst in the left ear.

4.  From July 9, 2010, the Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appellate period, beginning June 1, 2010, the criteria for a rating in of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning January 7, 2014, the criteria for a rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).

3.  There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.32, 4.25, 4.87, Diagnostic Code 6260 (2015).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.400, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to considering the merits of the claims in appellate status, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 	 	 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a);	  38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 		 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for increase, VA must issue a generic notice that informs the Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Veteran was provided an August 2009 notification letter prior to the rating decision on appeal.  In this letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  After review of the contents of the August 2009 letter, the Board finds that it met the notification requirements.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 	 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this regard, the Veteran was afforded VA examinations in September 2009 and January 2014 to determine the nature and severity of his hearing disabilities and PTSD.  The Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected hearing disabilities and PTSD, as they include a review of the claims file, an interview with the Veteran, and a full examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing disabilities or PTSD since he was last examined.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's hearing loss or PTSD have worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's hearing disabilities and PTSD have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Nor does the evidence indicate a worsening of the Veteran's hearing disability or PTSD symptoms since the last examination.  Therefore, while the Board notes the length of time since the Veteran's last examination, the Board finds that the examination of record is adequate to adjudicate the Veteran's claims and that no further examinations are necessary.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  	 	 38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Tinnitus

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260. Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, Note (2) (2015).  This is the maximum schedular rating assignable for tinnitus.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

Although the Veteran has disagreed with rating assigned to his service-connected tinnitus, he has not asserted a specific basis upon which he believes a rating in excess of 10 percent is warranted.  The 10 percent rating is acknowledgment by VA that the disability has not resolved.  As noted, DC 6260 precludes a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.87, DC 6260.

The Board has also considered whether an extra-schedular rating is warranted for this disability; however, the Veteran has not asserted entitlement to this benefit and the Board, likewise, cannot find such a basis under  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the evidence indicates that the Veteran experiences "ringing in the ears" related to this disability and there is no evidence that the disability falls outside the normal symptoms experienced by persons with this disability.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinnitus presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extra-schedular consideration is not warranted, and a rating is excess of 10 percent for service connected tinnitus is denied. See Id. 

Hearing Loss

The Veteran contends that a compensable rating is warranted for his service-connected bilateral hearing loss.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, DC 6100.  The Ratings Schedule, under DC 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2015).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In April 2007, the Veteran underwent an audiological examination contracted by the VA.  His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
Right
20
20
60
65
Left
15
20
55
65

Average puretone thresholds were 41 decibels in the right ear and 39 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 88 percent in the right ear and 92 percent in the left ear.  The examiner indicated that Veteran has normal to moderate bilateral sensorineural hearing loss.

The Veteran underwent another VA audiological examination in September 2009.  His puretone thresholds, in decibels were as follows:

Frequency (Hz)
1000
2000
3000
4000
Right
15
10
55
60
Left
10
15
50
50

Average puretone thresholds were 35 decibels in the right ear and 31 decibels in the left ear.  Speech recognition scores were 100 percent in both ears.  The audiologist concluded that the Veteran had normal sloping to moderately severe sensorineural hearing loss in the right ear and a normal sloping to moderate sensioneural hearing loss in the left ear.

The Veteran was afforded an additional VA audiological examination in January 2014.  His puretone thresholds, in decibels were as follows:


Frequency (Hz)
1000
2000
3000
4000
Right
20
30
70
70
Left
15
20
60
60

Average puretone thresholds were 48 decibels in the right ear and 39 decibels in the left ear.  Speech recognition scores were 94 percent in the right ear and 92 percent in the left ear.  The audiologist concluded that the Veteran has bilateral sensorineural hearing loss.  He further concluded that the Veteran's hearing loss impacts ordinary condition of daily life, including the ability to work.  38 C.F.R. 	 § 4.10 (2015); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In this regard, the Veteran has "difficulty hearing normal talking."

Applying the results of the April 2007 examination to Table VI, a Roman numeral II is derived for the right ear and a Roman numeral I is derived for the left ear, resulting in a noncompensable evaluation derived from Table VII.  Thus, the left ear is the "better ear."  A noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.

Applying the results of the September 2009 examination to Table VI reflects that the Veteran had Level I hearing loss in both ears.  Applying Level I for both ears to Table VII results in a 0 percent disability rating.  38 C.F.R. § 4.85 (2015).

For the January 2014 VA audiological examination, a Roman numeral I is derived for both ears, resulting in a noncompensable evaluation derived from Table VII.

Applying the results of the April 2007, September 2009 and January 2014 examinations results in a 0 percent disability rating.  The provisions of 38 C.F.R. 	 § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's service-connected bilateral hearing loss as none of the audiometric results these evaluations showed puretone thresholds of loss of 55 decibels or greater in the four relevant frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as the Veteran's hearing loss is not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Based upon the results from the examinations discussed above, the Board finds that the criteria for a compensable disability evaluation have not been met.  38 C.F.R. 	
§§ 4.85, 4.86 (2015).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to describe that he has difficulty hearing when conversing, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the VA examination to be more probative than the lay evidence, and a compensable disability evaluation for bilateral hearing loss must be denied.  There is no evidentiary basis upon which to assign a compensable rating during the appeal period and, since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level I in both ears, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Disability ratings for hearing impairment are derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There is no indication that the audiological evaluations produced test results which were invalid or did not sufficiently address his disability picture, nor is there evidence which suggests that the hearing loss rating criteria are not adequate to address the claim.  The clinical findings establish that the preponderance of the evidence is against an initial compensable rating for the Veteran's bilateral hearing loss disability.  Therefore, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  He contends that he is entitled to a disability rating in excess of 30 percent prior to January 7, 2014, and in excess of 50 percent thereafter, for his PTSD.

Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board is to consider the Global Assessment of Functioning ("GAF") scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks; or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and insomnia); or some difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). See 38 C.F.R. 	
§ 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for rating purposes).

A review of the evidence of record shows that for the entire appeal period, a 50 percent rating for PTSD is warranted.  In this regard, the Veteran underwent a VA examination in April 2007.  The examiner reported that the Veteran's symptoms resulted in deficiencies in family relationships and mood.  He further reported that the Veteran's symptoms included efforts to avoid thoughts, feelings or conversations associated with the traumatic event experienced during service, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling asleep, hypervigilance, and exaggerated startled response.  The examiner opined that the Veteran's symptoms had a significant impact on him in a number of areas; however, the Veteran continued to function at work.  The Veteran's GAF score was 60.

In September 2009, the Veteran underwent another VA examination.  The Veteran reported that his symptoms were not worse than his last VA examination.  He also reported that he drank a six-pack of beer per day.  It was noted that the Veteran drank alcohol in order to sleep, which was partially due to PTSD.  The examiner noted that the Veteran appeared clean and appropriately dressed.  There was no evidence of panic attacks, homicidal or suicidal thoughts.  The Veteran's symptoms included efforts to avoid thoughts, feelings or conversations associated with the traumatic event experienced during service, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling asleep, hypervigilance, and exaggerated startled response.  The examiner indicated that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but with generally satisfactory functioning.  The Veteran's GAF score was 60.

In a February 2011 statement, the Veteran indicated that his PTSD had worsened.  He was afforded another VA examination in January 2014.  The examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms reported were difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, chronic sleep impairment, depressed mood, mild memory loss, and suspiciousness.  There was no evidence of current or recent suicidal or homicidal ideation, plan or intent.

A review of the SSA records reveal that the Veteran was awarded social security disability benefits, effective July 9, 2010.  The primary diagnosis was disorders of the back and the secondary diagnosis was affective/mood disorders.  See the March 2011 Disability Determination and transmittal. 

The SSA records include a November 2010 private psychological examination.  During the examination, the Veteran reported difficulty with his memory.  His wife reported that the Veteran had difficulty sustaining attention, organizing tasks and activities, was easily distracted, and often forgetful.  She also reported that since his stroke, the Veteran has had a depressed or irritable mood, lowered energy level and a loss of interest in social activities.  The examiner noted that the Veteran presented with good hygiene and was appropriately dressed.  His attention and concentration was intact; however, his insight into his difficulties appeared limited and his judgment was impaired.  There was no evidence of hallucinations or delusions.  The examiner opined that there was no emotional, mood or thinking difficulties that would interfere with the Veteran's ability to persist in a job setting, relate to coworkers or cope with job stress.

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and difficulty in establishing effective work and social relationships, consistent with the currently assigned 50 percent rating. 

The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as chronic sleep impairment, depressed mood, and emotional detachment.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in some areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in some areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with occupational and social impairment, with deficiencies in areas such as thinking and mood, as is required for the higher 70 percent rating.  Moreover, there is no evidence of total occupational and social impairment, as is required for the maximum, 100 percent disability rating.

A higher 70 percent rating is not warranted in this case because there is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

To the contrary, the medical evidence consistently reflects that the Veteran has had logical and coherent thought processes, and normal, unremarkable speech patterns.  The medical evidence also shows that the Veteran consistently presented well dressed and groomed, and thus there is no evidence of an inability to perform activities of daily living, such as the maintenance of minimal hygiene.  Additionally, the Veteran denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; and memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  After considering all the lay and medical evidence of record, the Board finds that a rating in excess of 50 percent is not warranted for any period under appeal.

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.

Based on the foregoing, the Board finds that the preponderance warrants a finding that the severity of the Veteran's symptoms is contemplated by a 50 percent rating for the entire appellate period.  The preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a rating in excess of 50 percent.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for rating higher than 50 percent during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

The Board has also considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). The Board has outlined the criteria above considered by the Court in Thun, in regard to referral for extra-schedular consideration.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In conclusion, the Board finds that the evidence supports a rating of 50 percent prior to January 7, 2014; specifically, since June 1, 2009 (the date of the claim).  The preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for the entire appellate period.

TDIU

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  The Board has granted a higher 50 percent rating for PTSD from June 1, 2009.  Therefore, as of the effective date for the 50 percent rating for PTSD, the Veteran is also in receipt of a 10 percent rating for a back disability,10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.  Combining these disability ratings under 38 C.F.R. § 4.25, the Veteran is in receipt of a 70 rating with one rated as 40 percent disabling.  Therefore, the schedular criteria are met under 38 C.F.R. § 4.16(a).

Reviewing the evidence regarding his employability, the SSA determined that the Veteran was disabled since July 9, 2010, due to his back disability and "affective/mood disorders."  While not dispositive, the Board finds the SSA disability determination probative.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (holding that, while SSA records and other disability records are " pertinent" to VA claims, they are not controlling for VA determinations).  

Additionally, January 2014 VA examination of the Veteran's back indicates that the Veteran's back disability prevents prolonged standing and sitting, and it was recommended that the Veteran avoid lifting.  The January 2014 VA audiological examination indicates that although assigned a noncompensable rating, the Veteran's hearing loss impacted the Veteran's ordinary conditions of daily life, including the ability to work.

The question to address is whether the service-connected disabilities prevent substantially gainful employment.  Here, the record shows that the Veteran's training and education is in aviation operations.  While in service, his specialties included pilot, instructor pilot, and instrument flight examiner.  See his DD 214.  He was employed as a helicopter instructor pilot from March 1983 to July 2010.  This employment requires prolonged periods of sitting and standing, as well as the ability to hear.  This is especially true while the Veteran is instructing students in the air.  As noted above, the January 2014 VA audiological examination notes that the Veteran has difficulty hearing normal conversation.  Thus, the Veteran's service-connected hearing loss disability, additionally limits his ability to maintain employment.

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Thus, resolving all reasonable doubt in the Veteran's favor, considering the combined impairment of these disabilities, the evidence shows that the service-connected disabilities prevent the Veteran from maintaining substantially gainful employment.  The evidence is in favor of the grant of a TDIU. See 38 U.S.C.A §5107.

The Board notes that this TDIU grant is based on disabilities under than the service-connected heart disease (which is rated as 100% as of June 12, 2014).  Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s) is currently in effect as of June 12, 2014.  This grant of TDIU does not establish an earlier date for this SMC benefit.
















						(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A rating of 50 percent, but no higher, is granted for PTSD, from June 1, 2009.

A rating in excess of 50 percent for PTSD, from January 7, 2014, is denied.

A TDIU is granted from June 1, 2009.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


